DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a viscosity of the first sealant is higher than a viscosity of the second sealant, a discharge amount of the first nozzle is smaller than the a discharge amount of the second nozzle.”
Claims 2-14, and 16 are allowable due to dependency to claim 1.
US 20140098318 A1 to Kobayashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kobayashi discloses various limitations of base claim 1: A method for producing a panel, comprising steps of; drawing a first sealant on a first electrode film (as shown in Fig. 2) to form an inner seal line, and drawing a second sealant on the an outside of the inner seal line to form an outer seal line (Fig. 2).  However, Kobayashi does not disclose that “A method for producing a smart window, comprising steps of; drawing a first sealant using a first nozzle, and drawing a second sealant using a second nozzle, wherein a viscosity of the first sealant is higher than the a viscosity of the second sealant, a discharge 
Regarding Claim 15.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a viscosity of the inner seal line is higher than a viscosity of the outer seal line and a difference (H1-H2) between a first height (H1) of a seal line area defined by the seal line and a second height (H2) of an active area where the light modulating layer is present is less than 5 µm.”
US 20140098318 A1 to Kobayashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 15.  Specifically, Kobayashi discloses various limitations of base claim 15: a panel comprising: a first electrode film (Fig. 2 substrate 100) and a second electrode film (Fig. 2 substrate 200) disposed opposite to the first electrode film (See Fig. 2); and a light modulating layer between the first electrode film and the second electrode film (Fig. 2 liquid crystal 300) and a seal line bonding the first electrode film and the second electrode film together (Fig. 2 sealant 40), wherein the seal line comprises an inner seal line and an outer seal line (As shown in Fig. 2). 
1-H2) between a first height (H1) of a seal line area defined by the seal line and a second height (H2) of an active area where the light modulating layer is present is less than 5 µm.”  Rather, Kobayashi discloses a panel comprising: wherein a viscosity of the inner seal line is lower than a viscosity of the outer seal line (para 46).  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDMOND C LAU/Primary Examiner, Art Unit 2871